NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 14-1168
                                     _____________

                             ROSEANN MARIE ZIRNSAK,
                                        Appellant

                                             v.

           CAROLYN W. COLVIN, COMMISSIONER SOCIAL SECURITY
                            ______________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                              (D.C. Civil No. 2:13-cv-00303)
                    District Judge: Honorable David Stewart Cercone
                                    _______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 9, 2014

       Before: VANASKIE, COWEN and VAN ANTWERPEN, Circuit Judges.

                           (Opinion Filed: December 9, 2014)
                                   _______________

                              OPINION OF THE COURT*
                                  _______________

VAN ANTWERPEN, Circuit Judge.

       Appellant Roseann Zirnsak brings this action to appeal the final decision of the

District Court for the Western District of Pennsylvania, dated December 5, 2013,


       *
        This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
affirming the denial of her claim for Social Security Disability Income benefits. Zirnsak

v. Colvin, No. 2:13cv303, 2013 WL 6622925 (W.D. Pa. Dec. 5, 2013). For the reasons

that follow we will affirm the decision of the District Court.

              I.         FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In October of 2001, Ms. Roseann Zirnsak (“Zirnsak” or “the claimant”) was

involved in a motor vehicle accident in which she sustained head and lung injuries and

skeletal fractures. Zirnsak v. Colvin, No. 2:13cv303, 2013 WL 6622925, at *3 (W.D. Pa.

Dec. 5, 2013). She was hospitalized following that incident from October 8, 2001 through

November 14, 2001. Id. While hospitalized, she was temporarily on life support. Id.

Upon her discharge, she was sent to a rehabilitation facility. Id. Four days after entering

the rehabilitation facility, she returned to the hospital for a procedure to have her

gangrenous gallbladder removed. Id. After her discharge following that procedure, she

again returned to the rehabilitation facility. Id. Zirnsak continued to be treated at a

rehabilitation facility from January 16, 2002 through October 18, 2005. Id. In February of

2003, she suffered a seizure and sought treatment immediately thereafter. Id. She was

prescribed medication, and she did not suffer any further seizures. Id. Between January 5,

2005 and August 11, 2006, Zirnsak underwent plastic surgery treatments for lipoma

reductions. Id. at *4.

       In the years following her accident, Zirnsak sought treatment from several medical

professionals. Zirnsak received the following treatment relevant to her mental condition.

Zirnsak was treated by Dr. Thomas Franz, M.D., from February 22, 2003 through

February 3, 2010. Id. Dr. Franz treated Zirnsak for “traumatic brain injury, left

                                             2
hemiparesis cognitive impairments with short-term memory deficits, organic affective

changes[,] and a seizure disorder.” Id. Dr. Kevin Kelly, M.D., Ph.D., treated Zirnsak from

February 14, 2003 through February 4, 2010. Id. He diagnosed Zirnsak with a seizure

disorder. Id. Dr. David Newman, Ph.D., evaluated Zirnsak over a three-day period—from

April 4–6, 2010. Id. His report summarizing that evaluation noted “a suggestion of mild

short-term memory loss and a concentration deficit.” Id. Finally, on April 8, 2010,

Michelle Santilli, Psy. D., performed a mental residual functional capacity (“RFC”)

assessment of Zirnsak. Id. She concluded that Zirnsak could perform competitive work

on a sustained basis. Id.

       On January 6, 2010, Zirnsak applied for Social Security Disability Insurance

(“SSDI”) benefits alleging a disability commencing on May 11, 2006. Id. at *1.1 The

parties agree that Zirnsak’s date last insured was December 31, 2007. (Tr. at 32). 2

Accordingly, the relevant period for Zirnsak’s disability determination is the period from

May 11, 2006 to December 31, 2007. The Social Security Administration (“SSA”) denied

Zirnsak’s application on May 17, 2010. Id. On June 14, 2010, Zirnsak requested a

hearing, which was subsequently held on June 22, 2011. Id. At the hearing,

Administrative Law Judge (“ALJ”) James P. Pileggi heard testimony from Zirnsak, her



       1
         Zirnsak’s initial application asserted a disability onset date of October 8, 2001.
Zirnsak, 2013 WL 6622925, at *1. However, at the June 22, 2011 hearing, the parties
agreed to amend the onset of disability date to May 11, 2006. (Transcript at 31–32). May
11, 2006 is the day immediately following the date on which a prior application for SSDI
benefits for Zirnsak was denied. (Id. at 32).
       2
         “Tr. at _” refers to the administrative transcript filed in this case on February 27,
2014.

                                              3
husband, and a vocational expert. (Transcript “Tr.” at 30–59). On July 15, 2011, ALJ

Pileggi issued a decision denying Zirnsak’s application for benefits. Zirnsak, 2013 WL
6622925, at *1. He found that Zirnsak was “not under a disability, as defined in the

Social Security Act, at any time from May 11, 2006, the amended alleged onset date,

through December 31, 2007, the date last insured.” (Tr. at 22). As part of that finding,

ALJ Pileggi found that Zirnsak was capable of performing certain jobs available in the

national economy, so long as those jobs were sedentary and routine. (Id. at 16). He based

that finding, in part, on testimony from a vocational expert who opined that Zirnsak was

capable of working as an order clerk (food and beverage), charge account clerk,

telephone clerk, or sedentary subassembler. (Id. at 21–22).

       That decision became final on January 9, 2013, when, after reconsideration, the

Appeals Council affirmed the prior determination. Zirnsak, 2013 WL 6622925, at *1. On

March 1, 2013, Zirnsak filed a complaint pursuant to 42 U.S.C. § 405(g) seeking review

of the Commissioner’s final determination. Id. On August 12, 2013, United States

Magistrate Judge Robert C. Mitchell filed a Report and Recommendation indicating that

the decision of the Commissioner should be affirmed. Id. On December 3, 2013, United

States District Judge David Stewart Cercone filed an Order adopting the Magistrate

Judge’s Report and Recommendation as the opinion of the district court, affirming the

denial of Zirnsak’s claim for SSDI benefits, and entering judgment for the Commissioner.

Id. Zirnsak timely filed this appeal on January 21, 2014.




                                             4
                                  II.    DISCUSSION3

      1.     Standard of Review

      This Court reviews any findings of fact made by an ALJ under the deferential

“substantial evidence” standard. 42 U.S.C. § 405(g); Schaudeck v. Comm’r, 181 F.3d
429, 431 (3d Cir. 1999). We must affirm the ALJ so long as his conclusions are

supported by substantial evidence. Craigie v. Bowen, 835 F.2d 56, 57 (3d Cir. 1987).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir.

2005). It is “more than a mere scintilla but may be somewhat less than a preponderance

of the evidence.” Id. We review the record as a whole to determine whether substantial

evidence supports a factual finding. Schaudeck, 181 F.3d at 431. When performing that

review, we are mindful that we must not substitute our own judgment for that of the fact

finder. Rutherford, 399 F.3d at 552. We exercise plenary review over the District Court’s

determination of legal issues. Schaudeck, 181 F.3d at 431.

      2.     The Administrative Law Judge’s Assessment of Zirnsak’s Mental Residual
             Functioning Capacity

      The core issue in this case is whether Zirnsak was disabled within the meaning of

the Social Security Act at any point during the period from May 11, 2006 through


      3
        The District Court had jurisdiction to review a final administrative decision by
the Social Security Commissioner pursuant to 42 U.S.C. § 405(g). We have jurisdiction
to review the District Court’s December 3, 2013 Order denying Zirnsak’s motion for
summary judgment and granting the Commissioner’s motion for summary judgment
pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g).


                                            5
December 31, 2007. Section 423(d)(1)(A) of the Social Security Act defines disability as

the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A) (2012). An individual is disabled if her impairments

are severe enough that not only is she incapable of performing her previous work, but she

is also incapable of engaging in “any other kind of substantial gainful work which exists

in the national economy.” Id. § 423(d)(2)(A). It is the claimant’s burden to establish that

she is disabled. See id. § 432(d)(5)(A) (“An individual shall not be considered to be under

a disability unless [s]he furnishes such medical and other evidence of the existence

thereof as the Commissioner of Social Security may require.”). The claimant must also

establish that the onset date of disability occurred prior to the expiration of the claimant’s

insured status. 20 C.F.R. § 404.131 (2014).

       A five-step, sequential evaluation process is employed to determine whether a

particular claimant has met the burden of establishing disability. 20 C.F.R. § 404.1520(a)

(2014). The five-step inquiry proceeds as follows. First, the Commissioner considers

whether the claimant is “engaging in substantial gainful activity.” Id. § 404.1520(a)(4)(i).

If yes, then the claimant is not disabled. Id. Second, the Commissioner considers the

severity of the claimant’s impairment(s). Id. § 404.1520(a)(4)(ii). If the claimant’s

impairment(s) are either not severe or do not meet the duration requirement, the claimant

is not disabled. Id. Third, the Commissioner considers whether the claimant’s

impairment(s) meet or equal the requirements of one of the Commissioner’s listed

                                              6
impairments. Id. § 404.1520(a)(4)(iii). If the claimant’s impairment(s) meet the

requirements of a listed impairment, then the claimant is disabled. Id.

         If not, then the inquiry proceeds to the fourth step, where the Commissioner

considers whether the claimant can return to her past work. Id. § 404.1520(a)(4)(iv). To

determine whether the claimant can perform her past work, the Commissioner assesses

the claimant’s residual functional capacity (“RFC”). Id. § 404.1520(e). A claimant’s RFC

measures “the most [she] can do despite [her] limitations.” Id. § 404.1545(a)(1). The

Commissioner examines “all of the relevant medical and other evidence” to make its

RFC determination. Id. § 404.1545(a)(3). If the Commissioner finds that the claimant can

still perform her past work, she is not disabled. Id. § 404.1520(a)(4)(iv). It is important to

note that during steps two through four of the inquiry, the claimant always bears the

burden of establishing (1) that she is severely impaired, and (2) either that the severe

impairment meets or equals a listed impairment, or that it prevents her from performing

her past work. Wallace v. Sec’y of Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir.

1983).

         If the claimant meets those burdens by a preponderance of the evidence, then the

inquiry proceeds to step five, where the Commissioner bears the burden of establishing

the existence of other available work that the claimant is capable of performing.

20 C.F.R. § 404.1520(a)(4)(v); Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987). To

meet this burden, the Commissioner must produce evidence that establishes that “work

exists in significant numbers in the national economy that [the claimant] can do.” Id. §

404.1560. The Commissioner uses the RFC assessment, Id. at § 404.1520(e), and the

                                              7
testimony of vocational experts and specialists, 20 C.F.R. § 404.1566(e); 416.966(e), to

make this determination. “Ultimately, entitlement to benefits is dependent upon finding

the claimant is incapable of performing work in the national economy.” Provenzano v.

Comm’r of the Soc. Sec. Admin., No. CIV. 10-4460 JBS, 2011 WL 3859917, at *1

(D.N.J. Aug. 31, 2011).

       Zirnsak’s first argument on appeal is that the ALJ’s assessment of her mental RFC

is not supported by substantial evidence. Specifically, Zirnsak argues that the ALJ erred

in (1) rejecting evidence from certain lay witnesses and (2) according “little weight” to

the opinion of Dr. Newman, the doctor who evaluated Zirnsak on April 4–6, 2010.

(Appellant’s Brief (“Br.”) at 24–25). Zirnsak contends that both categories of testimony

provide objective evidence of a memory impairment that was not accounted for in the

ALJ’s RFC finding, and that therefore the ALJ should have afforded them more weight.

(Id. at 26).

               A.    Lay Testimony

       It is the claimant’s burden to establish that she became disabled at some point

between the onset date of disability and the date that her insured status expired. In

Zirnsak’s case, this period ranges from May 11, 2006 through December 31, 2007. As

part of the five-step disability inquiry, an ALJ can consider evidence from non-medical

sources to determine the severity of a claimant’s impairments and how those impairments

impact the claimant’s ability to work. 20 C.F.R. § 404.1513(d). Non-medical sources

include “spouses, parents and other caregivers, siblings, other relatives, friends,

neighbors, and clergy.” Id. § 404.1513(d)(4). The Commissioner has issued a policy

                                              8
interpretation ruling “to clarify how [to] consider opinions from sources who are not

‘acceptable medical sources.’” SSR 06-03p, 2006 WL 2329939, at *1 (Aug. 9, 2006).

This ruling states that ALJs should consider “such factors as the nature and extent of the

relationship, whether the evidence is consistent with other evidence, and any other factors

that tend to support or refute the evidence” when evaluating evidence from non-medical

sources such as family or friends. Id.

       To properly evaluate these factors, the ALJ must necessarily make certain

credibility determinations, and this Court defers to the ALJ’s assessment of credibility.

See Diaz v. Comm’r, 577 F.3d 500, 506 (3d Cir. 2009) (“In determining whether there is

substantial evidence to support an administrative law judge's decision, we owe deference

to his evaluation of the evidence [and] assessment of the credibility of witnesses . . . .”).

However, the ALJ must specifically identify and explain what evidence he found not

credible and why he found it not credible. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir.

1994) (citing Stewart v. Sec’y of H.E.W., 714 F.2d 287, 290 (3d Cir. 1983)); see also

Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir. 2006) (stating that an ALJ is required to

provide “specific reasons for rejecting lay testimony”). An ALJ cannot reject evidence

for an incorrect or unsupported reason. Ray v. Astrue, 649 F. Supp. 2d 391, 402 (E.D. Pa.

2009) (quoting Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir. 1993)).

       In 2011, several members of Zirnsak’s family and friends submitted letters to the

ALJ on her behalf. (Tr. at 19). Each letter stated that Zirnsak “suffer[ed] from substantial

difficulties.” (Id.). The ALJ found that these letters were only “partially credible” and

therefore accorded them “little weight.” (Id. at 20). The ALJ specifically referenced the

                                              9
three SSR 06-3p factors in explaining this decision. (Id.). First, the ALJ acknowledged

that Zirnsak’s friends and family each clearly had an established relationship with her.

(Id.). Second, he explained that the letters’ references to Zirnsak’s significant limitations

were inconsistent with her limited medical treatment during the relevant period. (Id.).

Finally, the ALJ noted that the letters did not directly address Zirnsak’s condition during

the relevant period—from May 11, 2006 through December 31, 2007. (Id.). The ALJ

used the same process to evaluate the testimony of the claimant’s husband, Donald

Zirnsak. (Id.). The ALJ noted that Donald Zirnsak and the claimant had an established

relationship. (Id.). However, the ALJ ultimately found Donald’s testimony not credible

because of its inconsistencies with Zirnsak’s limited treatment and her reported activities

of daily living. (Id.).

       In evaluating the lay testimony of Zirnsak’s family, friends, and husband, the ALJ

explicitly followed the guidance set forth in SSR 06-03p. He evaluated the relevant

factors, assessed the credibility of certain evidence, and explained why he found certain

evidence to be not credible. Ray, 649 F. Supp. 2d at 402. His reasons for rejecting the

evidence are supported by substantial evidence, as the evidence did not relate to the

narrow question presented to the ALJ: whether Zirnsak was disabled at any point

between May 11, 2006 and December 31, 2007. We therefore defer to the ALJ’s

credibility assessments. Diaz, 577 F.3d at 506.

       In her brief, Zirnsak argues that two Social Security Rulings and a series of other

cases compel a contrary result. (Appellant’s Br. at 30–32, 43). This reliance is misplaced.

First, the two Social Security Rulings relied on by Zirnsak are not designed to provide

                                             10
guidance for how to evaluate lay opinion testimony. The purpose of the first ruling cited,

SSR 83-20, is to “describe the relevant evidence to be considered when establishing the

onset date of disability,” not whether disability exists. SSR 83-20, 1983 WL 31249, at *1

(1983) (emphasis added). The second ruling cited by Zirnsak, SSR 96-7p, lists its purpose

as “to clarify when the evaluation of symptoms, including pain, . . . requires a finding

about the credibility of an individual [claimant’s] statements.” SSR 96-7p, 1996 WL
374186 (July 2, 1996). Therefore, SSR 96-7p does not address lay witnesses’ accounts of

the claimant’s symptoms, but rather the claimant’s description of her own pain. Id.

Accordingly, the claimant’s arguments based upon these rulings and certain cases

interpreting those rulings are inapposite. Therefore, the record is insufficient to establish

that the ALJ erred in according little weight to the testimony of Zirnsak’s friends and

husband.

              B.     Dr. Newman’s Testimony

       Zirnsak also argues that the ALJ erred in according the opinion of Dr. Newman,

the consultative psychologist who examined Zirnsak in 2010, little weight. (Appellant’s

Br. at 46). Under 20 C.F.R. § 404.131, a claimant is required to prove that she became

disabled prior to the expiration of her insured status. 20 C.F.R. § 404.131 (2014); Matullo

v. Brown, 926 F.2d 240, 244 (3d Cir. 1990). Here, the parties do not dispute that

Zirnsak’s insured status expired on December 31, 2007. To determine whether a claimant

became disabled prior to the expiration of her insured status, the ALJ must consider all

relevant evidence, including medical evidence, in the record. Adorno v. Shalala, 40 F.3d
43, 48 (3d Cir. 1994) (citing Stewart v. Sec’y of H.E.W., 714 F.2d 287, 290 (3d Cir.

                                              11
1983)). However, the ALJ is free to accept some medical evidence and reject other

evidence, provided that he provides an explanation for discrediting the rejected evidence.

Id.; see also Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir. 2006) (emphasizing that it is

the role of the ALJ, and not the reviewing court, to articulate specific reasons for

rejecting evidence).

       Here, the ALJ did articulate a specific reason for giving Dr. Newman’s evaluation

little weight—“because it was completed considerably outside of the relevant period.”

(Tr. at 18). We must therefore evaluate whether substantial evidence supports that

determination. We find that it does. As stated many times in this opinion, the inquiry in

this case is limited to the narrow question of whether Zirnsak was disabled within the

meaning of Section 423(d)(1)(A) of the Social Security Act during the period of May 11,

2006 through December 31, 2007. Dr. Newman’s examination was conducted on April 6,

2010, over two years after the expiration of Zirnsak’s insured status. (Tr. at 884). At no

point does the report assert that it is a retroactive evaluation of Zirnsak’s condition. (Id. at

884–87). The report refers to Zirnsak’s “current complaint[s].” (Id. at 884 (emphasis

added)). It provides a summary of her current daily living activities. (Id.). It then goes on

to provide an assessment of Zirnsak’s current mental status—as of April 6, 2010. (Id. at

885). In short, the report never explicitly addresses Zirnsak’s condition during the period

from May 11, 2006 through December 31, 2007. Accordingly, the report has little, if any,

relevance to whether Zirnsak was disabled during that time. For that reason, the ALJ did

not err in giving the report little weight.



                                              12
       3.     The Hypothetical Question Posed to the Vocational Expert

       Zirnsak next argues that the ALJ’s decision is not supported by substantial

evidence because the hypothetical question posed to the vocational expert (hereinafter

“VE”) was deficient for failure to fully reflect Zirnsak’s limitations. (Appellant’s Br. at

49). Specifically, Zirnsak argues that the hypothetical should have addressed her short-

term memory impairment and her “task problems” impairment. (Id. at 50). “Testimony of

vocational experts in disability determination proceedings typically includes, and often

centers upon, one or more hypothetical questions posed by the ALJ to the vocational

expert.” Podedworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984). Usually, the ALJ will

ask whether a hypothetical claimant with the same physical and mental impairments as

the claimant can perform certain jobs that exist in the national economy. Id. The

hypothetical must “accurately portray” any impairments of the claimant. Rutherford v.

Barnhart, 399 F.3d 546, 554 (3d Cir. 2005). This court has held that to accurately portray

a claimant’s impairments, the ALJ must include all “credibly established limitations” in

the hypothetical. Id. (citing Plummer v. Apfel, 186 F.3d 422, 431 (3d Cir. 1999)).

       Our decision in Rutherford v. Barnhart explains the framework employed by this

Circuit to determine whether a limitation is credibly established. 399 F.3d 546, 554 (3d

Cir. 2005). First, limitations that are supported by medical evidence and are “otherwise

uncontroverted in the record” must be included in the ALJ’s hypothetical for us to rely on

the VE’s response to that hypothetical. Id. However, where a limitation is supported by

medical evidence, but is opposed by other evidence in the record, the ALJ has discretion

to choose whether to include that limitation in the hypothetical. Id. This discretion is not
                                            13
unfettered—the ALJ cannot reject evidence of a limitation for an unsupported reason. Id.

Finally, the ALJ also has the discretion to include a limitation that is not supported by

any medical evidence if the ALJ finds the impairment otherwise credible. Id.

       Zirnsak’s assertions that she suffered from short-term memory and task problem

impairments fall into the second category of the framework explained in Rutherford: they

are supported by medical evidence, but that evidence is controverted by other evidence in

the record. Rutherford, 399 F.3d at 554. Two medical examinations support Zirnsak’s

contention that she suffered from both impairments during the relevant period. Doctor

Franz’s July 14, 2006 medical examination of Zirnsak noted a short-term memory

problem. (Tr. at 826–27). His July 20, 2007 medical examination of Zirnsak similarly

noted short-term memory and task problems. (Id. at 830–31).

       However, this medical evidence is disputed by other evidence in the record. First,

Zirnsak’s responses to an “Activities of Daily Living” questionnaire contradict the notion

that she had short-term memory or task problems. (Tr. at 167–78). One section of the

questionnaire addresses “problems you [the claimant] might have thinking or

concentrating.” (Id. at 171–73). In that section, Zirnsak noted that she did not require

special help to take care of her personal needs. (Id. at 171). She also responded that she

did not have any problems going out in public or getting along with family, friends, or

neighbors. (Id. at 172). She further stated that she was able to “start and complete projects

or activities such as reading a book, putting a puzzle together, sewing/needlepoint, fixing

things around the house, etc.” (Id.). She also responded that she did not have trouble

understanding instructions and carrying them out. (Id. at 173). However, Zirnsak’s

                                             14
testimony at the hearing before the ALJ contradicts her own questionnaire responses.4

Second, Zirnsak testified during her hearing that she regained her driver’s license in May

of 2007. (Id. at 36).5 She testified that while she usually drove with her husband, she was

only able to drive herself short distances alone during the relevant period. (Id. at 37).

       This Circuit does “not require an ALJ to submit to the [VE] every impairment

alleged by a claimant.” Rutherford, 399 F.3d at 554. Rather, the ALJ is only required to

submit credibly established limitations. Id. Where, as here, a limitation is supported by

some medical evidence but controverted by other evidence in the record, it is within the

ALJ’s discretion whether to submit the limitation to the VE. Id. While the record in this

case is not conclusive as to whether Zirnsak had short-term memory or task problem

limitations, there is substantial evidence to support a finding that she did not—namely,

her lack of demonstrated problems with activities of daily living and her ability to drive.

The ALJ therefore appropriately exercised his discretion when determining which

limitations to submit to the VE. In making credibility determinations like this one, this

Court will “not substitute our own judgment for that of the fact finder.” Rutherford, 399
F.3d at 552. Accordingly, we find that the hypothetical question posed to the VE was not

deficient for failure to fully reflect Zirnsak’s limitations.




       4
         When asked at the hearing about her thinking ability during the relevant period,
Zirnsak responded, “I don’t remember a lot.” (Id. at 43). She testified that she was unable
to pay attention for a full thirty-minute sitcom episode and that she struggled with
addition and balancing a checkbook. (Id. at 46–47).
       5
         Zirnsak temporarily lost her driver’s license after her seizure.

                                               15
       4.     Conflict Between the VE’s Testimony and the DOT

       Zirnsak’s final argument is that the ALJ’s failure to resolve conflicts between the

VE’s testimony and the Dictionary of Occupational Titles (“DOT”) warrants remand of

her case. (Appellant’s Br. at 51). In step five of the disability inquiry, the Commissioner

bears the burden of establishing the existence of jobs in the national economy that an

individual with the claimant’s impairments is capable of performing. 20 C.F.R.

§ 404.1520(a)(4)(v) (2014); § 404.1560; Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.

1987). To determine what type of work (if any) a particular claimant is capable of

performing, the Commissioner uses a variety of sources of information, including the

DOT, the SSA’s own regulatory policies and definitions (found in the Code of Federal

Regulations (“CFR”)), and testimony from VEs.

       “The DOT is a vocational dictionary that lists and defines all jobs available in the

national economy and specifies what qualifications are needed to perform each job.”

McHerrin v. Astrue, No. CIV.A. 09-2035, 2010 WL 3516433, at *3 (E.D. Pa. Aug. 31,

2010) (citing SSR 00-4p, 2000 WL 1898704 (Dec. 4, 2000)). The qualification categories

listed by the DOT for each job include the job’s Strength level, General Educational

Development (“GED”) level, and its Specific Vocational Preparation (“SVP”) level.

Appendix C, Dictionary of Occupational Titles, available at www.occupationalinfo.org/

appendxc_1.html. Strength level “reflects the estimated overall strength requirement of

the job.” Id. GED measures the “those aspects of education (formal and informal) which

are required of the worker for satisfactory job performance.” Id. GED is broken into three

categories: (1) reasoning development, (2) mathematical development, and (3) language

                                             16
development. Id. Reasoning levels in the DOT range from level 1 to level 6. Id. Important

to this case, jobs with a reasoning level of 3 require that an employee be able to “[a]pply

commonsense understanding to carry out instructions furnished in written, oral, or

diagrammatic form [and d]eal with problems involving several concrete variables in or

from standardized situations.” Id.

       SVP levels, on the other hand, measure the skill level necessary to perform a

particular job. SSR 00-4p, 2000 WL 1898704, at *3 (Dec. 4, 2000). “A skill is knowledge

of a work activity that requires the exercise of significant judgment that goes beyond the

carrying out of simple job duties.” Id. SVP levels in the DOT range from level 1 to level

9. Id. The DOT skill levels correspond with the second source of information relied on by

the Commissioner: the CFR. Section 404.1568 of the CFR classifies occupations into

three categories: unskilled, semi-skilled, and skilled. 20 C.F.R. § 404.1568(a)–(c) (2014).

Unskilled work is defined as “work which needs little or no judgment to do simple duties

that can be learned on the job in a short period of time.” Id. § 404.1568(a). Unskilled

work corresponds to an SVP level of 1–2; semi-skilled work corresponds to an SVP level

of 3–4; and skilled work corresponds to an SVP level of 5–9. SSR 00-4p, 2000 WL
1898704, at *3 (Dec. 4, 2000).

       The Commissioner can also rely on testimony from a VE to meet its step-five

evidentiary burden. 20 C.F.R. § 404.1566(e) (2014). VEs are most commonly used to

provide evidence at hearings before ALJs to resolve complex vocational issues. SSR 00-

4p, 2000 WL 1898704, at *3 (Dec. 4, 2000). However, a common issue—and the one

argued by Zirnsak on appeal—arises when a VE’s testimony conflicts with other sources

                                            17
of information relied on by the Commissioner, namely the DOT. As a general rule,

occupational evidence provided by a VE should be consistent with the occupational

evidence presented in the DOT. SSR 00-4p, 2000 WL 1898704, at *2 (Dec. 4, 2000). To

ensure consistency, courts have imposed an obligation on ALJs to “[i]dentify and obtain a

reasonable explanation for any conflicts between occupational evidence provided by VEs

. . . and information in the [DOT].” Id. at *1; Rutherford, 399 F.3d at 556. Specifically,

an ALJ is required to (1) ask, on the record, whether the VE’s testimony is consistent

with the DOT, (2) “elicit a reasonable explanation” where an inconsistency does appear,

and (3) explain in its decision “how the conflict was resolved.” Burns v. Barnhart, 312
F.3d 113, 127 (3d Cir. 2002). An ALJ’s failure to comply with these requirements may

warrant remand in a particular case. Rutherford, 399 F.3d at 557. However, this Circuit

has emphasized that the presence of inconsistencies does not mandate remand, so long as

“substantial evidence exists in other portions of the record that can form an appropriate

basis to support the result.” Id. (citing Boone v. Barnhart, 353 F.3d 203, 209 (3d Cir.

2004)).

       Zirnsak alleges that the VE’s testimony at her hearing conflicted with the DOT in

two ways. The first inconsistency involves the VE’s testimony that Zirnsak was capable

of working as an order clerk, charge account clerk, or telephone quotation clerk. Zirnsak

argues that the reasoning level required for these three jobs—all three occupations have a

GED reasoning level of 3—is inconsistent with the ALJ’s finding that Zirnsak is “limited

to simple and repetitive tasks involving routine work processes and settings.”

(Appellant’s Br. at 51–52). The second inconsistency involves the VE’s testimony that
                                             18
Zirnsak was capable of working as a sedentary subassembler with a sit/stand option.

Zirnsak argues that the strength requirements for a subassembler conflict with the ALJ’s

finding that Zirnsak should be limited to sedentary work. (Id. at 54–56). For the

following reasons, we find that neither of these inconsistencies warrants remand.

              A.     Reasoning Level Conflict

       As a threshold matter, we must first note that the ALJ met his affirmative

obligation to inquire about inconsistencies in this case. At the end of the VE’s testimony,

the ALJ specifically asked: “Is the testimony that you did provide consistent with the

information I’d find in the [DOT] and other relevant vocational sources?” (Tr. at 59). The

VE responded that her testimony was consistent except for the fact that the DOT does not

address a sit/stand option for subassembler positions. (Id.). The VE did not note the

inconsistencies in strength or reasoning level now argued by Zirnsak on appeal.

Importantly, neither Zirnsak nor her attorney “challenged the VE on th[ese] point[s] or

otherwise identified any apparent inconsistency between the VE’s testimony and the

DOT.” Clawson v. Astrue, No. CIV.A. 11-294, 2013 WL 154206, at *6 (W.D. Pa. Jan.

15, 2013).

       Because the VE did not identify the reasoning level inconsistency at the hearing,

the ALJ did not elicit an explanation for that inconsistency or explain in its decision how

the conflict was resolved. Burns, 312 F.3d at 127. Therefore, we must determine whether

there is substantial evidence in the record that still supports the ALJ’s determination.

Boone, 353 F.3d at 209. There is a split of authority as to whether an inherent conflict

exists between a job requiring level 3 reasoning and a finding that a claimant should be
                                             19
limited to simple, routine tasks and unskilled work. Several courts have held that a

finding limiting a claimant to simple, repetitive tasks is inconsistent with a job requiring a

reasoning level of 3. E.g., Hackett v. Barnhart, 395 F.3d 1168, 1176 (10th Cir. 2005);

McHerrin v. Astrue, No. CIV.A. 09-2035, 2010 WL 3516433, at *5 (E.D. Pa. Aug. 31,

2010). These courts have found that claimants limited to simple, repetitive tasks are

better suited for jobs that require level two reasoning. E.g., Hackett, 395 F.3d at 1176.

Further, they have held that an SVP classification of a job as unskilled does not neutralize

the conflict between a limitation to simple tasks and a job requiring level 3 reasoning.

McHerrin, 2010 WL 2516433, at *6 (citing Lucy v. Chater, 113 F.3d 905, 909 (8th Cir.

1997)).

       On the other hand, several courts have found that there is not a “per se conflict

between a reasoning level 3 job and [a] limitation to simple, routine tasks/unskilled

work.” E.g., Terry v. Astrue, 580 F.3d 471, 478 (7th Cir. 2009); Renfrow v. Astrue, 496
F.3d 918, 921 (8th Cir. 2007); Clawson v. Astrue, No. CIV.A. 11–294, 2013 WL 154206,

at *6 (W.D. Pa. Jan. 15, 2013); Simpson v. Astrue, CIV.A. No. 10–1874, 2011 WL
1883124, at *7 (E.D. Pa. May 17, 2011). These courts have focused on whether a failure

to inquire about or reconcile a conflict caused any harm to the claimant when determining

whether remand is necessary. Simpson, 2011 WL 1883124, at *5. These courts have

found that any error stemming from an ALJ’s failure to ask about a conflict was harmless

where the record established that the claimant in question could perform a level 3

reasoning job, despite a limitation to simple work. Terry v. Astrue, 580 F.3d 471, 478

(7th Cir. 2009); Renfrow v. Astrue, 496 F.3d 918, 921 (8th Cir. 2007); Simpson, 2011 WL
20
1883124, at *7. These courts have identified certain factors that influenced their

reasoning. First, in Terry, the Seventh Circuit noted that the claimant in that case “[did]

not argue that she [could not] perform these skills, perhaps because the record

suggest[ed] she [could].” Terry, 580 F.3d at 478. Next, it emphasized that because the

claimant did not point out the conflict at trial, she was required to show that the conflict

was “obvious enough that the ALJ should have picked up on [it] without any assistance.”

Id. (alteration in original) (quoting Overman v. Astrue, 546 F.3d 456, 463 (7th Cir.

2008)). Finally, these courts noted that the jobs listed by the VE were only representative

examples—not an exhaustive list—of jobs that the claimant was capable of performing.

Simpson, 2011 WL 1883124, at *8 (citing Rutherford, 399 F.3d at 557).

       The review of the aforementioned cases demonstrates that there is no bright-line

rule stating whether there is a per se conflict between a job that requires level 3 reasoning

and a finding that a claimant should be limited to simple and routine work. Without

controlling precedent on this issue, this Court finds that the decisions in the Terry and

Simpson cases are most applicable to the facts of Zirnsak’s case. First, as in Terry and

Simpson, Zirnsak does not seriously argue that she is incapable of performing the jobs—

order clerk, charge account clerk, or telephone quotation clerk—recommended by the

VE.6 The record establishes that Zirnsak could perform these jobs. Zirnsak completed



       6
         Instead, she dedicates only one line of her brief to this issue, stating that: “The
record does not indicate any explanation as to how a hypothetical claimant limited to only
simple, repetitive, routine work could perform the occupations of order clerk, charge
account clerk, and telephone quote clerk, as described by the DOT.” (Appellant’s Br. at
53–54).

                                             21
tenth grade and testified that she received her GED or further education. (Tr. at 33).

Zirnsak also had previous experience working as both a clerk and a bookkeeper. (Id. at

34). Further, the “objective medical record [was deemed] unsupportive of the claimant’s

allegations of disabling mental impairments.” (Id. at 18). At numerous evaluations during

the relevant period, Zirnsak was noted to be “oriented,” “calm,” and “psychologically

appropriate.” (Id.). She received only conservative treatment—primarily medication—

during the relevant period. (Id. at 19). Finally, Zirnsak’s own account of her daily

activities was “relatively full and independent.” (Id.).

       Second, as in Terry and Simpson, Zirnsak’s counsel did not identify any

inconsistencies between the VE’s testimony and the DOT at her hearing. (Tr. at 59). In

fact, Zirnsak’s counsel did not question the VE regarding inconsistencies at all. (Id.).

Finally, as in Simpson, the occupations listed by the VE were only “a couple examples”

of jobs available to Zirnsak. (Id. at 57); Simpson, 2011 WL 1883124, at *8 (citing

Rutherford, 399 F.3d at 557). Accordingly, the combination of these factors compels our

finding that “any conflict [was] not so obvious that the ALJ should have pursued the

question.” Simpson, 2011 WL 1883124, at *7 (alteration in original) (quoting Terry, 580
F.3d at 476).

                B.   Strength Level Conflict

       Zirnsak also argues that the strength requirements for a subassembler conflict with

the ALJ’s finding that Zirnsak should be limited to sedentary work. The SSA and DOT

both assign “physical exertion requirements” to each job available in the national

economy. See 20 C.F.R. § 404.1567 (2014) (“To determine the physical exertion

                                              22
requirements of work in the national economy, we classify jobs as sedentary, light,

medium, heavy, and very heavy. These terms have the same meaning as they have in the

[DOT].”). Sedentary work requires the lowest level of physical exertion. Id. The ALJ

found that Zirnsak was only capable of performing sedentary work. See Tr. at 16 (“After

careful consideration of the entire record, I find that . . . the claimant had the [RFC] to

perform sedentary work . . . except she would have been limited to sedentary work that

did not require the operation of foot controls or the operation of dangerous machinery.”)).

At Zirnsak’s hearing, the VE testified that Zirnsak could work as a subassembler. (Tr. at

57–58). The VE characterized this job as “sedentary.” (Tr. at 57). However, the DOT has

assigned the job of subassembler a physical exertion level of “light.” (Appendix at 34).

Thus, there is an inconsistency between the VE’s and the DOT’s characterization of the

physical exertion level required for subassembler positions. This inconsistency was

identified at the hearing. (Tr. at 59).

       Therefore, our inquiry focuses on whether the ALJ (1) “elicit[ed] a reasonable

explanation” for this inconsistency and (2) explained in his decision “how the conflict

was resolved.” Burns, 312 F.3d at 127. Here, the VE did provide an explanation for the

inconsistency. She noted that the subassembler job could be performed with a sit/stand

option. (Tr. at 58). However, she noted that the DOT does not discuss or address this

option. (Id. at 59). She explained that she was aware of subassembler jobs with a sit/stand

option from her “work in the field.” (Id.). The ALJ relied on this explanation to resolve

the conflict. (Id. at 21). However, neither the ALJ nor the VE explained how a sit/stand

option would transform a subassembler job from a job requiring “light” exertion level to

                                              23
a “sedentary” job. Thus, we cannot say that the ALJ elicited a reasonable explanation for

this inconsistency or resolved this conflict. However, the ALJ’s failure to comply with

the requirements of SSR 00-4p in this instance is not fatal. Substantial evidence supports

Zirnsak’s ability to perform three other jobs widely available in the national economy:

order clerk, food and beverage (35,000 jobs nationally); charge account clerk (40,000

jobs nationally); and telephone clerk (80,000 jobs nationally). (Tr. at 57). Therefore, the

erroneous inclusion of the subassembler position as an example of a job available to

Zirnsak did not cause her any harm. Accordingly, we find that the existence of these

minor conflicts does not warrant remand of the ALJ’s decision.

                                   III.   CONCLUSION

       For the foregoing reasons, we will affirm.




                                             24